                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOYCE L MULLAN,                                    Case No. 19-cv-04058-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9              v.                                        MOTION TO DISMISS
                                  10     CHANCE DANIELS,                                    Re: Dkt. No. 12
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 15, 2019, Plaintiff Joyce Mullan filed the instant case against Defendant Chance

                                  14   Daniels, alleging claims for defamation. (Compl., Dkt. No. 1.) Pending before the Court is

                                  15   Defendant’s motion to dismiss for lack of subject matter jurisdiction and failure to state a claim.

                                  16   (Def.’s Mot. to Dismiss, Dkt. No. 12.) The Court deems the matter suitable for disposition

                                  17   without a hearing and VACATES the December 19, 2019 hearing. Having reviewed the parties’

                                  18   filings and the relevant legal authority, the Court GRANTS Defendant’s motion to dismiss for lack

                                  19   of subject matter jurisdiction.

                                  20                                           I.   BACKGROUND
                                  21          Plaintiff is a resident of California, and has been “a nationally recognized and respected

                                  22   breeder of Standard Schnauzers producing show puppies and dogs” for the past eleven years.

                                  23   (Compl. ¶¶ 1, 5.) Defendant is a resident of Washington and/or Colorado. (Compl. ¶ 2.) Plaintiff

                                  24   alleges that in July 2018, Defendant knowingly and willfully published false and libelous

                                  25   statements on a website specifically directed to individuals involved in the breeding, training,

                                  26   showing, and purchases of Standard Schnauzers. (Compl. ¶ 5.) Specifically, Defendant posted

                                  27   statements that Plaintiff was a “disreputable breeder,” who had attempted to steal Defendant’s dog

                                  28   and was now involved in litigation against Defendant. (Compl. ¶ 6.)
                                   1           Based on this posting, Plaintiff filed the instant case, alleging claims for: (1) defamation,

                                   2   (2) trade libel, (3) intentional infliction of emotional distress, and (4) negligent infliction of

                                   3   emotional distress. (Compl. at 3-6.) Plaintiff asserts jurisdiction based on diversity jurisdiction.

                                   4   (Compl. ¶ 3.) On November 5, 2019, Defendant filed a motion to dismiss. On November 19,

                                   5   2019, Plaintiff filed her opposition. (Pl.’s Opp’n, Dkt. No. 15.) On November 26, 2019,

                                   6   Defendant filed his reply. (Def.’s Reply, Dkt. No. 16.)

                                   7                                             II.    DISCUSSION
                                   8           Defendant seeks dismissal based on lack of jurisdiction and failure to state a claim. The

                                   9   Court finds that Plaintiff has failed to plead facts necessary for diversity jurisdiction, and

                                  10   dismisses the case on that ground.

                                  11           Federal courts exercise limited jurisdiction. A “federal court is presumed to lack

                                  12   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
Northern District of California
 United States District Court




                                  13   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). District courts also

                                  14   have original jurisdiction over all civil actions “where the matter in controversy exceeds the sum

                                  15   or value of $75,000, exclusive of interests and costs, and is between . . . citizens of different

                                  16   States.” 28 U.S.C. § 1332(a). When federal subject matter jurisdiction is predicated on diversity

                                  17   of citizenship, complete diversity must exist between the opposing parties. Owen Equip. &

                                  18   Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978).

                                  19           Here, Plaintiff has only pled that she is “a citizen of the United States and a resident of the

                                  20   State of California,” and that Defendant “was a resident of [the] State of Washington and/or the

                                  21   State of Colorado” at all times relevant to this case. (Compl. ¶¶ 1, 2.) The Ninth Circuit has been

                                  22   clear, however, that residency alone in insufficient to demonstrate citizenship. Instead, “[t]he

                                  23   natural person’s state citizenship is . . . determined by her state of domicile, not her state of

                                  24   residence. A person’s domicile is her permanent home, where she resides with the intention to

                                  25   remain or to which she intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th

                                  26   Cir. 2001). Thus, “[a] person residing in a given state is not necessarily domiciled there, and thus

                                  27   is not necessarily a citizen of that state.” Id.; see also Ehrman v. Cox Commc’ns, Inc., 932 F.3d

                                  28   1223, 1227 (9th Cir. 2019) (“residency is not equivalent to citizenship”). Further, diversity
                                                                                           2
                                   1   jurisdiction is determined “as of the time the complaint is filed . . . .” Strotek Corp. v. Air Transp.

                                   2   Ass’n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002); see also Siloam Springs Hotel, LLC v. Century

                                   3   Sur. Co., 781 F.3d 1233, 1239 (10th Cir. 2015) (“it is clear the relevant time period for

                                   4   determining the existence of complete diversity is the time of the filing of the complaint”) (citing

                                   5   Grupo Dataflux v. Atlas Glob. Grp., 541 U.S. 567, 570-72 (2004)). Because Plaintiff has pled

                                   6   only the residency of the parties, and not their citizenship at the time the complaint was filed,

                                   7   Plaintiff has failed to sufficiently plead diversity jurisdiction.1 Thus, dismissal is required for lack

                                   8   of subject matter jurisdiction.

                                   9          Because the Court finds that it lacks jurisdiction over the case, the Court does not review

                                  10   Defendant’s substantive arguments that Plaintiff failed to state a claim. The Court, however, notes

                                  11   that in opposing any future motions, Plaintiff should be prepared to cite to case authority with

                                  12   facts comparable to the instant case.2
Northern District of California
 United States District Court




                                  13                                            III.   CONCLUSION
                                  14          For the reasons stated above, the Court GRANTS Defendant’s motion to dismiss for lack

                                  15   of jurisdiction. Plaintiff has thirty days from the date of this order to file an amended complaint

                                  16   that adequately alleges citizenship.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 11, 2019
                                                                                              __________________________________
                                  19                                                          KANDIS A. WESTMORE
                                  20                                                          United States Magistrate Judge

                                  21

                                  22

                                  23   1
                                         Defendant argues that allegations of citizenship “upon information and belief” are insufficient to
                                  24   establish diversity jurisdiction, relying on a 1963 district court decision. (Def.’s Mot. to Dismiss
                                       at 12.) The Ninth Circuit, however, has held that “[a] party’s allegation of minimal diversity may
                                  25   be based on ‘information and belief.’” Ehrman, 932 F.3d at 1227; Carolina Cas. Ins. Co. v. Team
                                       Equip., Inc., 741 F.3d 1082, 1087 (9th Cir. 2014).
                                  26   2
                                        The Court notes that Defendant takes issue with Plaintiff’s pagination, namely that Plaintiff’s
                                  27   substantive argument did not start until page 6 “as numbered in ECF, styled by Plaintiff’s counsel
                                       as page ‘1’ after five introductory pages paginated in romanettes.” (Def.’s Reply at 2.)
                                  28   Defendant’s argument appears misplaced as those five “introductory pages” are the table of
                                       contents and table of authorities, which are not part of the memorandum of points and authorities.
                                                                                         3
